Citation Nr: 0911056	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for peripheral vascular 
disease with carotid endarterectomies.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to 
October 1968.  He served in Vietnam from December 1967 until 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Buffalo, New 
York RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It has been asserted in this case that the Veteran has 
peripheral vascular disease (PVD) with carotid 
endarterectomies related to, caused by, or aggravated by his 
service connected diabetes mellitus, type II.

        The Veteran's service treatment records contain no 
complaints of, treatment for or diagnosis of peripheral 
vascular disease or any condition related thereto.  
Subsequent to service, the Veteran contends that he has 
current peripheral vascular disease secondary to his service-
connected diabetes.  In support thereof, the Veteran has 
submitted post-service private medical opinions, including 
May 2006 private record which reported that the Veteran has 
peripheral vascular disease at least as likely as not 
secondary to his service-connected diabetes.  March 2008 
private opinions report that the Veteran has a history of 
peripheral vascular disease and that his vascular disease is 
"no doubt significantly the result of his diabetes 
mellitus."  
        
        However, VA examinations performed in November 2006 and 
November 2008, by physician's assistants found that the 
Veteran did not have current peripheral vascular disease.  In 
the November 2008 VA examination report the examiner 
explained that the Veteran had normal "ABI's" and no 
symptoms of claudication.  The examiner concluded that the 
Veteran's correct diagnoses were arteriosclerotic heart 
disease and a history of coronary artery occlusion.  The 
examiner noted that the private doctors equated those 
conditions to peripheral vascular disease but according to 
her understanding of the compensation and pension process 
those conditions were incorrectly diagnosed as peripheral 
vascular disease but rather were separate conditions more 
appropriately diagnosed as arteriosclerotic heart disease and 
a history of coronary artery occlusion.  In this regard, the 
Board notes a March 2000 private treatment record which 
reported the Veteran's vascular lab studies were within 
normal limits; "intact peripheral system, normal ABIs."

The records of those doctors who offered pertinent medical 
opinions, including Dr. Hart, Dr. Garneau, and Dr. Gage are 
not on file.  Thus it is not possible to ascertain the 
complete basis upon which they rendered their opinions.  
Those records should be requested.

It is also noted that the appellant has undergone bilateral 
carotid endarterectomies in 2001.  The available records make 
no mention of the diabetes, which, by some reports was 
diagnosed in 2000.  There is a question of whether the 
diabetes may have caused aggravation of the carotid process.  
It is noted that service connection for coronary artery 
disease as secondary to type II diabetes was granted on the 
basis of aggravation.  Service connection for peripheral 
neuropathy of all extremities has also been established.  
Part of the question in this case may be that the evidence of 
the coronary artery disease may be taken by the private 
physicians as peripheral vascular disease.  The VA considers 
these separate pathologies for rating purposes.

After an attempt to obtain clinical records from the private 
physicians will be undertaken, after which, a VA physician 
will be asked to do a claims folder review and answer several 
questions as set out below.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be asked, with the 
assistance of his representative as 
indicated, to obtain private treatment 
records from Doctors Hart, Garneau, and 
Gage that support or form the basis for 
their conclusion that the appellant has 
peripheral vascular disease.  In the 
alternative, he should be asked to sign 
release of information forms to allow the 
VA to attempt to obtain the records.  If 
records are obtained, they should be 
associated with the claims folder.  If 
not, the claims folder should contain 
documentation concerning the attempts made 
to obtain the records.

2.  Thereafter the claims file, with any 
records obtained pursuant to the above, 
should be forwarded to a VA physician for 
review.  The reviewer, after reviewing the 
claims folder is requested to offer 
opinions as to the following questions:

(a) Is there any 
indication that the 
service connected 
diabetes caused or 
permanently made worse 
the carotid pathology 
that resulted in the need 
for endarterectomies or 
did that pathology 
develop unrelated to the 
diabetes?

(b) Is the medical 
evidence of peripheral 
vascular disease (as 
distinct from coronary 
artery disease)?  If so 
what are the indicators?  
If so, is there 
demonstrable evidence 
that the PVD is related 
to or was made worse by 
the diabetes?

A recitation of the medical evidence used 
in rendering the opinions would be most 
helpful.  If it is determined that an 
examination is needed, that should be 
conducted.  If a determination cannot be 
made without resort to speculation, that 
too should be set out.

3.  Thereafter, the claim should be 
reviewed by the RO/AMC.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.  The Board intimates no opinion as 
to the outcome in this case by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


